Citation Nr: 1451629	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than October 15, 2007 for the grant of service connection for degenerative arthritis of the right knee.

2.  Entitlement to service connection for Wolff-Parkinson-White Syndrome (claimed as heart condition with irregular heartbeat).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.  

In September 2014, the Veteran testified at a video conference hearing held before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension has been raised by the record on a September 2009 VA Form 9.  The issues of (1) an evaluation in excess of 10 percent for degenerative arthritis of the right knee and (2) an evaluation in excess of 30 percent for residuals of spiral fracture, left proximal fibula with left knee disability, have also been raised by the record in a June 2014 statement and at the September 2014 Board hearing.  These three issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for Wolff-Parkinson-White Syndrome (claimed as heart condition with irregular heartbeat) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for degenerative arthritis of the right knee was received in February 1995.

2.  Service connection for degenerative arthritis of the right knee was denied in a May 1995 rating decision; the Veteran was notified of this action and of his appellate rights.  A timely notice of disagreement was not filed and new and material evidence was not received prior to the expiration of the appeal period, so the May 1995 rating decision is final.

3.  The Veteran's informal claim to reopen the issue of service connection for degenerative arthritis of the right knee was received on April 13, 2004.

4.  The claim related to entitlement to service connection for degenerative arthritis of the right knee filed on April 13, 2004 was still pending when service connection was granted for that disability.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 13, 2004, but no earlier, for the grant of service connection for degenerative arthritis of the right knee, have been met.  38 U.S.C.A. § 5110 (West Supp. 2014); 38 C.F.R. §§ 3.156, 3.400(r), 20.202, 20.302, 20.1103 (2014). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an effective date earlier than October 15, 2007 for the grant of service connection for degenerative arthritis of the right knee.  Specifically he asserts that he initially filed his claim to reopen this issue in April 2004.  Given the fully favorable decisions discussed above, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

With regard to an appeal for reopened claims, as in this case, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a)(1) (West 2002); 38 C.F.R. § 3.151(a) (2014).  

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  

In this case, the Veteran was separated from active service in July 1992, as shown on his DD Form 214.  

The Veteran's initial claim of entitlement to service connection for degenerative arthritis of the right knee was received in February 1995, more than a year after separation from service.  

The issue was denied on the merits in a May 1995 rating decision.  While the Veteran was notified of this action and of his appellate rights, a timely notice of disagreement was not filed.  New and material evidence was also not received prior to the expiration of the appeal period.  Therefore, the May 1995 rating decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (1994).  

Approximately nine years later, on April 13, 2004, the Veteran submitted an informal claim to reopen the issue.  

The issue of entitlement to service connection for degenerative arthritis of the right knee was reopened and denied on the merits in a September 2005 rating decision.  The Veteran submitted a timely January 2006 notice of disagreement and the RO issued a December 2006 statement of the case.  In January 2007, the Veteran requested a local hearing with an RO Hearing Officer.  On that request the Veteran also wrote "+ Form 9".  No VA Form 9 dated around January 2007 is of record.  It is unclear if the form was lost or never submitted.  In any event, as VA Form 9 is used solely to perfect an appeal to the Board, and in this case the December 2006 statement of the case addressed a single issue, entitlement to service connection for right knee injury, it is clear that the Veteran was attempting to perfect his appeal as to that issue.  As such, the Board finds that the January 2007 submission from the Veteran constitutes a valid and timely substantive appeal.  See 38 C.F.R. §§ 20.202, 20.302.  

On October 15, 2007, the Veteran requested entitlement to an increased rating for the right knee based on convalescence.  His request has been interpreted as the most recent informal claim to reopen the issue of service connection for degenerative arthritis of the right knee.  

The issue of whether new and material evidence had been received to reopen a claim for entitlement to service connection for degenerative arthritis of the right knee was denied in a July 2008 rating decision.  The Veteran appealed that decision and ultimately the RO reopened the issue and granted it on the merits in an April 2012 rating decision.  

After review of the evidentiary record, the Board concludes that an effective date of April 13, 2004, but no earlier, for the grant of service connection for degenerative arthritis of the right knee is warranted.

As noted above, the September 2005 rating decision did not become final, hence the Veteran's informal claim to reopen the issue of service connection for degenerative arthritis of the right knee on April 13, 2004, not October 15, 2007, is the date of receipt of claim.  

The Board notes that the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), and only a request for revision premised on Clear and Unmistakable Evidence (CUE) could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  Since neither the evidence of record nor the Veteran or his representative indicate that there was CUE in the May 1995 final rating decision, an effective date earlier than April 13, 2004 is not warranted for the grant of service connection for degenerative arthritis of the right knee.  

As such, an effective date of April 13, 2004, but no earlier, is warranted for an award of service connection for degenerative arthritis of the right knee.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date of April 13, 2004, but no earlier, for the grant of service connection for degenerative arthritis of the right knee, is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran is seeking service connection for a heart disorder.  Specifically, he asserts that his post-service diagnosis of Wolff-Parkinson-White syndrome is the name for the irregular heart beat with which he entered active duty.

Review of the record shows that prior to service entry, a January 1978 examination report documents the existence of an irregular heart beat.  Since separation from service, VA outpatient treatment records, dating from October 2007, show the Veteran's diagnosis of Wolff-Parkinson-White syndrome which pertains to the heart.

The Board is unable to adjudicate the claim at this time as there is insufficient competent medical evidence of record, specifically certain medical questions that cannot be answered by the Board and are not addressed by the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The record is unclear as to whether the Veteran's irregular heart beat is a congenital disease or congenital defect and whether it is separate and distinct from his post-service diagnosis of Wolff-Parkinson-White syndrome.  See 38 C.F.R. § 3.303(c); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (holding that congenital disease, but not defects, may be service connected, although service connection may be granted for additional disability due to disease or injury superimposed upon a congenital defect during service).

These questions should be addressed by the appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Therefore, a VA examination and medical opinions are needed.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to assist in determining the nature and etiology of his heart disorder(s).  All efforts made to schedule the examination should be documented and incorporated with the record.  The relevant documents in the record should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiner should also request a history from the Veteran.  

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinions:

a)  Is the Veteran's irregular heart beat (noted to exist prior to service) a congenital defect, congenital disease, or neither? 

b)  If not a congenital defect, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's irregular heart beat (noted to exist prior to service) was aggravated (permanently worsened) beyond the natural course of the condition during his service?

c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's irregular heart beat (noted to exist prior to service) is separate and distinct from his post-service diagnosis of Wolff-Parkinson-White syndrome?

d)  If separate and distinct, (1) is it at least as likely as not (i.e., probability of 50 percent or greater) that the Wolff-Parkinson-White syndrome is related to or had its onset during service, and (2) is the Wolff-Parkinson-White syndrome a superimposed disease that occurred during service as a result of the irregular heart beat (noted to exist prior to service)?

e)  If not separate and distinct, is the Wolff-Parkinson-White syndrome a congenital defect, congenital disease, or neither? 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development has been completed, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


